Citation Nr: 1300115	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-27 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for anemia, claimed as a blood disorder. 

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to service connection for a chronic lung disorder. 

4.  Entitlement to a compensable disability rating for deformity of right ring finger. 

5.  Entitlement to special monthly compensation (SMC) based on need for regular aid and attendance of another person or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to October 1947, November 1947 to November 1952, and November 1955 to March 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2011, the Board remanded the issues for further development.

As an introductory matter, the Board observes that in a November 2012 written brief, the Veteran's service representative listed the issues on appeal to include entitlement to increased evaluations for service-connected malaria and hepatitis and service connection for a lumbar spine disorder.  Those issues were previously decided by the Board in a June 2011 decision, which found that new and material evidence had not been received to reopen a claim for service connection for a back disorder and scoliosis; denied entitlement to a compensable evaluation for service-connected malaria; and found that a higher 20 percent disability rating for service-connected hepatitis was warranted.  The Veteran did not file an appeal or motion for reconsideration, and that decision became final.  38 C.F.R. § 20.1100 (2012).  Accordingly, as those issues have been addressed in a final Board decision, they are no longer on appeal. 

Additionally, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that, except as otherwise discussed below, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, this appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals further action is warranted with respect to the issues on appeal.

The Veteran contends that he is entitled to service connection for anemia, a heart disorder, and a lung disorder, to include as secondary to service-connected malaria and hepatitis B.  Additionally, he asserts that his service-connected right ring finger disability is more severe than is contemplated by his current noncompensable disability rating.

Regarding the Veteran's service connection claims, service treatment records are negative for complaints or diagnoses relating to a blood disorder, lung disorder, or heart disorder.  Service examinations in September 1942, April 1947, August 1947, November 1947, and January 1951 demonstrated heart and lung examinations within normal limits.  Chest x-rays taken in conjunction with service examinations were also routinely negative.   Service treatment records do show a diagnosis of and treatment for malaria around April 1952 and November 1952, with recurrence again in February 1953, at which time the Veteran was also diagnosed with hepatitis.  However, no associated blood, lung, or heart impairment was found during service examination in September 1958.  Further, electrocardiograms in September 1958 and October 1960 were within normal limits, and a January 1961 separation examination was negative for evidence of a blood disorder, lung disorder, or heart disorder.  At that time, the Veteran reported that he was in good health and the examiner noted that there were no sequelae from the Veteran's malaria and hepatitis.

Post service, the Veteran underwent VA examination in August 1961 for an unrelated claim, at which time a chest x-ray showed a normal heart and the lungs to be clear of significant infiltration.  The x-ray report further shows a question of minimal fibrotic residual in the right upper lung, however no lung disorder was diagnosed by the VA examiner.  Nor was any heart disorder or blood disorder diagnosed.  Similarly, May 2004 and January 2008 VA examiners who diagnosed the Veteran with malaria and hepatitis declined to diagnose any associated lung or heart disorder.  During those examinations, clinical evaluation of the heart and lungs were normal.  However, the January 2008 VA examiner did note an incidental finding of mild anemia, though he did not associate the condition to service or service-connected hepatitis or malaria.

Post-service private medical records submitted by the Veteran in support of his claims show that he has been diagnosed with anemia and a heart disorder.  Medical records dated in February 1997 show the Veteran to have a positive history of heart disease and a history of heart attacks in January 1995 and October 1995.  Additional private medical records dated from May 2009 to February 2010 show treatment for stable heart disease and placement of a pacemaker.  Those records further document a diagnosis of chronic anemia around October 2009, and multiple complaints of shortness of breath between June 2009 and November 2009, but are negative for diagnosis of a lung disorder.  Significantly, they do not relate any diagnosed heart, lung, or blood disorder to the Veteran's service or his service-connected hepatitis or malaria.

Also in support of his current claims, the Veteran submitted a December 2007 statement from a private physician asserting that the Veteran was diagnosed with chronic malaria with residual reoccurring hepatitis, chronic lung disease, a blood disorder, and a chronic heart condition.  He further opined that it is likely as not that the Veteran's combination of diagnoses "is a debilitating service connected illnesses [sic]."

In light of the foregoing evidence indicating that the Veteran's current conditions may be associated with his active service, the Board remanded the Veteran's service connection claims in June 2011 for VA examinations to address the likelihood that his claimed blood disorder (anemia), heart disorder, and lung disorder are related to his active service or service-connected disabilities of hepatitis and malaria.  The record demonstrates that the Veteran appeared for a July 2011 VA examination, which evaluated his service-connected right finger disability and resulted in diagnoses of heart arrhythmia, anemia of chronic disease, and chronic obstructive pulmonary disease (COPD).  However, the VA examiner did not provide any opinion as to whether the diagnosed conditions were related to service or a service-connected disability.  Therefore, additional VA heart and respiratory examinations were scheduled for October 2012.  However, the Veteran did not appear for those examinations. 
 
Significantly, at the time of the Board's prior remand and the attempts to schedule the VA examinations, the Veteran was considered to be incompetent to handle his own funds and was under the supervision of a custodian.  The record shows that, in scheduling the VA heart and respiratory examinations, there was a question as to the Veteran's correct address.  A September 2012 VA examination inquiry shows that VA had differing addresses for the Veteran, including one address for a custodian who was appointed in August 2010.  The inquiry contained an instruction to verify the Veteran's address prior to sending notice of the examinations, though it is not clear whether a correct address was verified.  Even further, Virtual VA reflects that in March 2012, a new legal custodian was appointed to supervise the Veteran, and it does not appear that the individuals scheduling the VA examinations were aware of the new custodian and address appointed in March 2012.  And, as the record does not contain a copy of any examination notice, it is unknown to which address any examination notice was sent.  

In October 2012, VA was notified that the Veteran failed to appear for the scheduled examinations.  Thereafter, in a November 2012 supplemental statement of the case, VA continued the denials of the Veteran's service connection claims, citing his failure to appear for the October 2012 examinations.  Importantly, however, the Board observes that the supplemental statement of the case was mailed to the Veteran directly at a home address, and not to the address of his current custodian.    

Given the nature and severity of the Veteran's disability rendering him incompetent, the Board finds that correspondence regarding the Veteran's claim and the scheduling of VA examinations should be coordinated with his custodian.  Based on the foregoing, it is not likely that the Veteran's current custodian was notified that the Veteran was to report for the October 2012 VA examinations.  Further, as the November 2012 SSOC appears to have been sent to the Veteran directly, it is unclear whether the current custodian was notified that the Veteran failed to appear for those examinations.  Accordingly, to ensure due process, the Board finds that an attempt be made to reschedule the VA examinations. 

The Board requests that the RO/AMC verify that the correct address is of record for the Veteran and his current custodian.  Then, VA examinations should be rescheduled, to include notification to the Veteran's current custodian, to address the likelihood of a relationship between the Veteran's claimed anemia, heart disorder, and lung disorder, and his active service or, alternatively, his service-connected malaria and hepatitis. 

Next, regarding the Veteran's right finger disability, the Board notes that in its June 2011 remand, the Board specifically requested a VA examination that specified any limitation of motion of other digits or interference with overall function of the hand that results from the Veteran's service-connected deformity of the right ring finger, and to provide an opinion as to whether osteoarthritis involving the small joints of the Veteran's right hand shown by January 2008 x-rays is at least as likely as not related to, caused by, or aggravated by the Veteran's service-connected deformity of the right ring finger.  

Here, the July 2011 VA examiner provided range of motion of the Veteran's right ring finger only, but did not indicate either the presence or absence of any limitation of motion of other fingers.  The examiner further stated that there was no other deformity of the hand that causes impairment of function.  However, the examiner then provided an opinion that it is as likely as not that the Veteran's right hand deformity was caused by or is related to his service-connected deformity of the right finger.  Further, while the examiner opined that the Veteran's "right hand deformity" is as likely as not caused by or related to his service-connected deformity of the right ring finger, he did not provide an opinion as to whether the osteoarthritis affecting the right hand was caused by or aggravated by the Veteran's service-connected deformity of the right ring finger.  Based on the foregoing, it is unclear to the Board whether the Veteran has additional impairment of the right hand related to his service-connected right ring finger deformity.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must once again be remanded.

Additionally, it appears that there may be outstanding private medical records pertinent to the Veteran's claims on appeal.  The July 2011 VA examiner diagnosed COPD and noted the Veteran's report of treatment with medication, including inhalers.  Additionally, the Veteran's private treating physician noted in his December 2007 statement a diagnosis of chronic lung disease.  However, no medical records showing treatment for any lung disorder have yet been associated the claims file or the Veteran's electronic file.  Additionally, an October 2009 private medical record showing a diagnosis of chronic anemia indicates that the Veteran was to undergo an outpatient anemia workup with his private treating physician.  However, no subsequent medical records pertaining to anemia have been associated with the Veteran's claims file or electronic file.  The Board also observes that the Veteran has reported treatment with his private physician since at least as early as October 2002, and only limited records from that physician have been requested and obtained.  As the Veteran has put the VA on notice that private records exist pertaining to his claimed lung, blood, and heart disorders, those records should be obtained on remand.  

Finally, the Board notes that the outcome of the issue of entitlement to SMC based on need for regular aid and attendance of another person or by reason of being housebound is dependent, in part, upon whether the service connection claims are established.  Thus, this issue must be deferred pending the disposition of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Verify that the Veteran's correct address is of record, to include the correct name and address of his current legal custodian.  Then, unless the Veteran has since been deemed competent for VA purposes, ensure that future VA correspondence and examination notices pursuant to the instructions below include notification to the Veteran's custodian at his/her most recent address of record.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his anemia, heart disorder, and lung disorder, to include Dr. Brittingham.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3.  After the above development has been completed, schedule the Veteran for VA heart examination, to include notification to his current custodian, to obtain a medical opinion as to whether his current heart disorder is possibly related to his period of service or secondary to his service-connected disabilities of malaria or hepatitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any current heart disorder arose during service or is otherwise related to any incident of service, including the Veteran's contraction of malaria and hepatitis therein?  The examiner should explain the medical basis for the conclusions reached. 

b. If the answer to the preceding question is negative, is it at least as likely as not (50 percent probability or greater) that any current heart disorder was caused by or permanently worsened beyond normal progression by the Veteran's service-connected malaria or service-connected hepatitis?  The examiner should explain the medical basis for the conclusions reached. 

4.  Schedule the Veteran for VA respiratory examination, to include notification to the Veteran's custodian, to obtain a medical opinion as to whether any current lung disorder (diagnosed as COPD) is possibly related to his period of service or secondary to his service-connected disabilities of malaria or hepatitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any currently-diagnosed lung disorder arose during service or is otherwise related to any incident of service, including the Veteran's contraction of malaria and hepatitis therein?  The examiner should explain the medical basis for the conclusions reached.

b.  If the answer to the preceding question is negative, is it at least as likely as not (50 percent probability or greater) that any currently-diagnosed lung disorder was caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected malaria or service-connected hepatitis?  If the examiner concludes the lung disorder is aggravated by the malaria or hepatitis, then the examiner should attempt to quantify the degree of aggravation.  The examiner should explain the medical basis for the conclusions reached.

5.  Schedule the Veteran for VA hematology examination, to include notification to his current custodian, to obtain a medical opinion as to whether his current blood disorder (diagnosed as chronic anemia and anemia of chronic disease) is possibly related to his period of service or secondary to his service-connected disabilities of malaria or hepatitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any currently-diagnosed blood disorder arose during service or is otherwise related to any incident of service, including the Veteran's contraction of malaria and hepatitis therein?  The examiner should explain the medical basis for the conclusions reached

b. If the answer to the preceding question is negative, is it at least as likely as not (50 percent probability or greater) that any currently-diagnosed blood disorder was caused by or permanently worsened beyond normal progression by the Veteran's service-connected malaria or service-connected hepatitis?  If the examiner concludes the blood disorder is aggravated by the malaria or hepatitis, then the examiner should attempt to quantify the degree of aggravation.  The examiner should explain the medical basis for the conclusions reached.

6.  Schedule the Veteran for a VA examination of the hand, thumb, and fingers, to include notification to the Veteran's custodian, to determine the current severity of his right ring finger disability.  The examiner must review the claims folder in conjunction with the examination.  The examiner should describe all symptomatology associated with the right ring finger disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right ring finger (specifying at what degree in motion pain begins). 

The examiner should also describe any functional loss pertaining to the service-connected right ring finger disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should further indicate whether the disability has caused resulting functional limitation of other digits or interference with the overall function of the hand.  A rationale for any opinion expressed should be provided.

The examiner should also provide an opinion on whether the osteoarthritis involving various small joints of the right hand is at least as likely as not related to, caused by, or aggravated by the Veteran's service-connected deformity of the right ring finger.  If the examiner concludes the right ring finger aggravates the right hand, the examiner should attempt to quantify the degree of aggravation. 

7.  If the Veteran fails to report for any of the examinations, the examination notification letters should be obtained and placed in the claims file or Virtual VA file. 

8.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed (to include records added to the Veteran's Virtual VA file).  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

